Citation Nr: 1711556	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-24 981	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

     





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of left knee osteoarthritis. 

2.  The left knee osteoarthritis was not "noted" upon entry into service. 

3.  Left knee osteoarthritis did not clearly and unmistakably exist prior to service. 

4.  The Veteran was treated for left knee pain after jumping from a tank during service.  

5.  Symptoms of left knee osteoarthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The current left knee disorder, diagnosed as osteoarthritis, manifested many years after service separation and is not causally or etiologically related to active military service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1110, 1112, 1132, 1133, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A September 1969 pre-service letter from a private physician reflects that the Veteran was treated for a sprained left knee in July 1969, which required aspiration and steroid injection.  Subsequently, the October 1969 entrance examination reflects that the left knee was clinically evaluated as normal.  The October 1969 entrance examination report also reflects that, after considering the September 1969 private physician's letter, the service examiner specifically assessed that the left knee was within normal limits.  For these reasons, the Board finds that a preexisting left knee disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

As a left knee disorder was not "noted" at service entrance, the burden shifts to VA to demonstrate by clear and unmistakable evidence that the disorder preexisted service and, if it did preexist service, that it was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111.  A VA examination and medical opinion was obtained in April 2015 to assist in determining whether the current left knee arthritis preexisted service.  The April 2015 VA examiner opined that the July 1969 pre-service left knee sprain is not considered clear and unmistakable evidence of the current left knee osteoarthritis.  As reason therefore, the April 2015 VA examiner noted the September 1969 private physician's letter documented a left knee sprain and not osteoarthritis.  The Board finds the April 2015 VA examiner's opinion to be highly probative, as it is based on a review of the record and is supported by adequate rationale; therefore, the Board finds that the presumption of soundness has not been rebutted.  The evidence shows that left knee symptoms may have existed prior to service, as reflected by a pre-service left knee sprain in July 1969, but does not demonstrate that the current left knee osteoarthrosis clearly and unmistakably existed prior to service.  38 C.F.R. § 3.304.  As such, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.

Service Connection for a Left Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with left knee osteoarthritis, a form of arthritis, which qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply as to the left knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as osteoarthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Veteran essentially contends that a left knee disorder is related to active service.  Specifically, the Veteran has advanced that jumping from a tank during service injured the left knee.  See April 2009 VA examination report.  The April 2015 VA examination report reflects that the Veteran reported injuring the left knee as a result of jumping from tanks 10 to 12 times per day during service.  

Initially, the Board finds that the Veteran is currently diagnosed with left knee osteoarthritis.  See April 2015 VA examination report.  Current disability is not in question.  The April 2015 VA examination report, which will be recounted in more detail below, also opined that the left knee disorder was less likely than not related to service by explaining, at least in part, that the left knee pain resolved itself without residuals because the knees were clinically evaluated as normal at service separation.

Next, the Board finds that the weight of the evidence is against a finding of an in-service knee injury or disease or that symptoms of a left knee disorder were "chronic" in service.  While service treatment records reflect that the Veteran sought treatment for left knee pain after jumping from a tank in July 1970, follow-up in August 1970 noted not findings, and the left knee was clinically evaluated as normal at service separation in September 1971.  As the Veteran sought treatment for a left knee pain, it is highly likely he would also have sought treatment for any other orthopedic injury or joint pain, including the left knee.  The October 1969 entrance examination report, as discussed above, reflects that the left knee was evaluated as clinically normal, and while the Veteran reported left knee pain in July 1970, the September 1971 service separation examination report also notes clinically normal examinations for the knees. The Board concludes that the left knee pain was an acute and transitory ailment that resolved prior to service separation and was therefore not chronic in nature.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially including what would be very similar left knee pain, which would be similar to a left knee injury and pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's knees were each clinically evaluated as normal at the September 1971 service separation examination.  As such, the Board finds an episode of left knee pain in July 1970, but no other in-service injury or disease of the left knee, and that symptoms of arthritis of left knee were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the left knee have not been continuous since service separation in September 1971.  Post-service VA treatment records reflect that left knee arthritis was first diagnosed in December 1980, indicating that the Veteran was not diagnosed with arthritis until, at the earliest, approximately nine years after separation from service.  For these reasons, the Board finds that the symptoms of arthritis of the left knee were not continuous after service separation.

The Board also finds that the same evidence shows that the arthritis of the knees did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the left knee was many years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the left knee disorder is not related to an in-service injury or disease because the weight of the evidence demonstrates left knee pain in July 1970 after jumping from a tank but no other in-service injury or disease or even event to which any current disability could be related.  In addition, on the question of nexus of current disability to service, the April 2015 VA examiner opined that the left knee disorder was less likely than not related to service.  Concerning the left knee pain noted in service, the April 2015 VA examiner explained that the pain resolved itself without residuals because the knees were clinically evaluated as normal at service separation.  Further, the April 2015 VA examiner reasoned that degenerative changes of the left knee were diagnosed many years post-service.  The Board finds that the April 2015 VA examiner's opinion is highly probative as it is adequately based on an accurate history and objective findings as shown by the record with supporting rationale.  

Insomuch as the Veteran asserts that the current left disorder is directly related to service, the Board finds that, under the specific facts of this case that include an episode of left knee pain in July 1970 when the Veteran jumped from a tank, but no other in-service knee injury or disease or in-service symptoms or continuous symptoms after service, the Veteran is not competent to relate the currently diagnosed left knee arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the knee and its relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis.  See Kahana at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a left knee disorder; therefore, service connection for a is not warranted.  The preponderance of the evidence is against all the theories of the claim, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in March 2009, prior to the initial adjudication of the claim in May 2009.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in April 2015.  The April 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The April 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board remanded the appeal for further development in February 2015.  The Veteran underwent a VA examination in April 2015 and an opinion with supporting rationale was issued, that, as, as discussed above, the Board finds were thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for a left knee disorder is denied.   



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


